          Case 1:19-cv-08359-VEC Document 68 Filed 12/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

  RELEVENT SPORTS, LLC,

                           Plaintiff,
                                                        No. 1:19-cv-8359 (VEC)
                 v.

  FÉDÉRATION INTERNATIONALE DE                          ORAL ARGUMENT
  FOOTBALL ASSOCIATION and UNITED                       REQUESTED
  STATES SOCCER FEDERATION, INC.,

                           Defendants.



                        NOTICE OF FIFA’S MOTION TO DISMISS
                        COUNT I OF THE AMENDED COMPLAINT


               PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law,

Declaration of H. Christopher Boehning with annexed Exhibits A through J, Declaration of Emilio

Garcia Silvero, and all other pleadings and papers in this matter, Defendant Fédération

Internationale de Football Association (“FIFA”) will move this Court, before the Honorable

Valerie E. Caproni, United States District Judge for the Southern District of New York, at the

United States Courthouse, 40 Foley Square, New York, New York 10007, on a date and time to

be determined by the Court, for an order dismissing the claims asserted against FIFA in Count I

of in Plaintiff’s Amended Complaint dated September 14, 2020, ECF No. 57, pursuant to Rules

12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure, and for such other relief as the Court

may deem just and proper. The grounds for this motion are set forth in the accompanying

memorandum of law.




                                                 1
        Case 1:19-cv-08359-VEC Document 68 Filed 12/07/20 Page 2 of 2




Dated: New York, New York
       December 7, 2020

                                        PAUL, WEISS, RIFKIND,
                                         WHARTON & GARRISON LLP

                                        /s/ H. Christopher Boehning
                                        H. Christopher Boehning
                                        Andrew C. Finch
                                        Daniel A. Crane
                                        Justin D. Ward
                                        1285 Avenue of the Americas
                                        New York, New York 10019-6064
                                        Tel: (212) 373-3000
                                        Fax: (212) 757-3990
                                        Email: cboehning@paulweiss.com
                                                afinch@paulweiss.com
                                                dcrane@paulweiss.com
                                                jward@paulweiss.com

                                        Attorneys for Defendant FIFA
